DETAILED ACTION
 
America Invents Act
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1-8, 10 and 11 are allowable. Claims 12-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement between invention I and II, as set forth in the Office action mailed on May 29, 2020, is hereby withdrawn and claims 12-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
3.	Claims 1-8 and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Nalase et al. (US 20180284921 A1) teaches similar invention of capacitance touch panel in which a dummy pattern made of the same material as or a material with the same refractive index 
Kim et al. (US 20160202789 A1) teaches similar invention of dummy electrodes 430 separated from the first and second touch electrodes 410 and 420 are formed in the intervals between the first and second touch electrodes 410 and 420 neighboring to each other (Fig. 2, [0067]).
Kim (US 2015/0029142 A1) does teaches modifying the base product/process of vanishing layer at the bridge (see Fig. 1) as an improvement with the edges (see Fig. 5).
As per claim 1, the prior art, whether considered alone or in combination, fail to teach or suggest the specific technical features of the claimed invention as a whole. Specifically, an optical adhesive arranged on the base substrate; a first insulating layer arranged on the optical adhesive, wherein the touch electrodes are arranged on the first insulating layer; a second insulating layer covering the touch electrode, wherein a touch electrode bridge and the vanishing pattern are arranged on the second insulating layer; and a protective substrate arranged on the touch electrode bridge and the vanishing pattern, in the context of novel structure of touch substrate for eliminating/reducing the shadow effect on the touch substrate in the manner claimed is not sufficiently taught or suggested in the prior art.
As per claim 10, the prior art, whether considered alone or in combination, fail to teach or
suggest the specific technical features of the claimed invention as a whole. Specifically,First Named Inventor: Dacheng DengApplication No.: 16/560,899 -4-an optical adhesive arranged on the base substrate; a first insulating layer arranged on the optical adhesive, wherein the touch electrodes are arranged on the first insulating layer, and the second transparent conductive layer arranged between the first insulating layer and the light-transmitting silver layer; a second insulating layer covering the touch electrode, wherein the touch electrode bridge and the vanishing pattern are arranged on the second insulating layer; and a protective substrate arranged on the touch electrode bridge and the vanishing pattern, in the context of novel structure .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        
02/18/2021